DETAILED ACTION
     
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Foreign Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)
-(d), which papers have been placed of record in the file.

Information Disclosure Statement 
4. 	The information disclosure statement (IDS) was submitted on 11/27/19. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Preliminary Amendment
5.	As per Applicant’s instruction as filed on 11/27/19, claims 3, 5-6, and 8-9 have been amended.

Allowable subject matter 
6. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-10 are allowed.
Independent claim 1 and corresponding dependent claims 2-10 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter comprising:
(For claim 1), a light receiver array in which plural receivers having slow light waveguides of photonic crystals are aligned in array, wherein
(a) alignment of the respective receivers is linear alignment at an alignment pitch along one straight line direction, and
(b) in orientation of the respective receivers, a traveling direction of a slow light waveguide for reception of each receiver is parallel to an alignment direction of the linear alignment.
The prior art of record fails to anticipate or make obvious the novel feature(s) (the allowable subject matter comprising currently pending underlined claimed features (emphasized) associated with a plurality of slow light waveguides utilizing linear alignment at an alignment pitch, wherein a traveling direction of a slow light waveguide for reception is parallel to an alignment direction of the linear alignment as specified in independent claim 1. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”	

Conclusion 
7. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	BABA et al (2019/0033522 A1), Optical deflection device and LIDAR apparatus.
B)	BABA et al (2019/0204419 A1), Optical deflection device and LIDAR device.
C)	HASSAN et al (2018/0031765 A1), A germanium slow light waveguide and photo diode incorporating this slow light waveguide. 
D) 	Ben Bakir et al (9,733,499 B1), slow light waveguide.  
E)	Lampert et al (2003/0215190 A1), Polarization maintaining optical fiber connection plug.

8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

9.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SHAWN S AN/Primary Examiner, Art Unit 2483